Citation Nr: 1734676	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a right arm disability

5.   Entitlement to service connection for a left arm disability.

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from January 1978 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the RO's Decision Review Officer (DRO) in September 2014.  A transcript of this hearing is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An August 2005 rating decision denied entitlement to service connection for a back disability.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since August 2005, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.

3.  The Veteran's right knee disability is not related to an in-service injury, disease, or event.

4.  The Veteran does not have a current right arm disability.

5. The Veteran does not have a current left arm disability.

6.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.

7.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for a back disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the August 2005 rating decision is new and material, and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A right knee disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  A right arm disability was not incurred in active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  A left arm disability was not incurred in active military service.  38 U.S.C.A. 
§§ 1101, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  A bilateral hearing loss disability was not incurred in the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

7.  Tinnitus was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in February 2011 and March 2011 letters.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of March 2011 and April 2011 VA examinations.  
Notably, in an August 2017 Appellant's Brief, the Veteran's representative contends that the VA examinations that the Veteran underwent were inadequate as they did not contemplate the Veteran's contentions.  However, the Board notes that the March 2011 and April 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  As such, the Board finds that the March 2011 and April 2011 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed right arm and left arm disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that the Veteran has a current right arm or left arm disability.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

I.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an August 2005 rating decision, the RO denied service connection for back problems on the basis that there was no evidence of a current disability as the RO noted that "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."

The Veteran did not file a notice of disagreement with the August 2005 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).
The Veteran sought to reopen his claim for service connection for a lumbar spine disability in February 2011.  

Evidence received since the August 2005 rating decision includes a May 2011 VA examination report which indicated that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine.

The prior denial of service connection for a lumbar spine disability was based on the fact that the evidence did not show a confirmed diagnosis of a lumbar spine disability.  The May 2011 VA examination report indicated that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine.  

This evidence is new and material evidence because it was not of record at the time of the final August 2005 rating decision, and provides evidence of a diagnosis of a degenerative disc disease of the lumbar spine disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a lumbar spine disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 








II. Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities is through a demonstration of continuity of symptomatology.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Right Knee

A January 1979 service treatment record noted that the Veteran presented with complaints of right knee pain after a fall down some steps.  X-rays of the right knee were negative and there was no swelling. 

Notably, the Veteran's November 1980 separation examination was negative for any complaints or diagnoses related to a right knee disability.

The Veteran underwent a VA examination in April 2011.  The Veteran reported that he was a truck driver in service and that his knees "banged around" on the dashboard.  He noted in particular that he repetitively hit his right knee on the dashboard.  He reported that he had pain at the time of his separation from the military which had progressed.  The examiner noted that the Veteran's records were silent for complaints of right knee pain from the beginning of his VA care in 2007 until he first started complaining of right knee pain in March 2011.  The examiner also noted the Veteran's in-service knee injury but indicated that x-rays were normal and he had a single visit and no follow-up examination.  He also had a normal physical examination upon separation.  There was a prior history of his right femur having been pinned in high school following a fracture but this was not pertinent as it did not involve the knee.  The examiner noted that radiographs of both knees were obtained and demonstrated narrowing of the medial space joint compartments.  No other abnormality of the knee was seen.  The diagnosis was narrowing of the medial space joint compartment of both knees.  

The examiner opined that the Veteran's complaints of knee pain were not caused by or a result of his time in the military.  The Veteran's current complaint of right knee pain is not related to the single episode which occurred while he was on active duty.  The episode was of minimal consequence and there was no subsequent complaint of right knee pain following injury.  Further, there was a normal separation examination and he had no complaints of knee pain until 2011 as the records demonstrate no complaints of right knee pain dating back as far as 2001.  The radiographic findings of the right knee were not significant and were no different from his left knee.  The claims file had no evidence of a right knee injury in the military aside from the single minor injury which was treated with an Ace bandage.  Radiographs were normal and this was treated with one visit and had no follow up visits.  The examiner concluded that the Veteran's right knee pain was not caused by or a result of any injury to the right knee which occurred in service or within one year following military service.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right knee disability is not warranted.

As there is a current diagnosis of narrowing of the medial space joint compartment of the right knee, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran's service treatment records demonstrate that in January 1979, the Veteran presented with complaints of right knee pain after a fall down some steps.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic right knee disability.  The record reflects that his right knee complaints were medically addressed in service.  Notably, the Veteran's November 1980 separation examination was negative for complaints or diagnoses related to a right knee disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the disability weighs against the claim as the April 2011 VA examiner concluded that the Veteran's right knee pain was not caused by or a result of any injury to the right knee which occurred in service.  The examiner specifically noted that the Veteran's current complaint of right knee pain was not related to the single episode which occurred while he was on active duty as the episode was of minimal consequence, there was a normal separation examination and he had no complaints of knee pain until 2011.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  
In sum, the Board finds that service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Right and Left Arms

The Veteran's service treatment records are negative for treatments or complaints of a right or left arm disability.  

Moreover, the Veteran's post-service treatment records are also negative for complaints or treatments of a right or left arm disability.  

Under the circumstances of this case, the Board concludes that service connection is not warranted for a right or left arm disability as the Veteran has not been shown to have a current right or left arm disability.

Notably, the record is entirely negative for complaints or treatments related to a right or left arm disability.  

Accordingly, neither the lay nor medical evidence of record supports a current diagnosis of the claimed right or left arm disability as there is no evidence in the record of a current right or left arm disability.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claims for service connection for a right and left arm disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.


C.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss or tinnitus.

Audiometric testing on the Veteran's August 1976 pre-enlistment examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
15
LEFT
20
5
5
n/a
5

Audiometric testing on the Veteran's January 1978 enlistment examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
5
5
5
5
5



Audiometric testing on an October 1978 examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
10
LEFT
10
5
15
5
10


Audiometric testing on the Veteran's November 1980 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
5
5
10
10

The Veteran underwent a VA examination in March 2011.  

Audiometric testing in March 2011 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
35
LEFT
10
10
15
20
25

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  

The March 2011 examiner noted that the Veteran reported that he was exposed to truck engine noises, mortar fire and missile fire on the firing range.  The Veteran also reported that post-service, he worked in construction and was around jackhammers.  He indicated that he had experienced some intermittent tinnitus.  Both the hearing loss and the tinnitus had an onset of the mid to late 1990s.  The examiner noted that the records indicated that there was normal hearing on the entrance and exit examinations.  The examiner opined that while there was a shift in hearing noted on the separation examination, due to the evidence in the claims file and the date of the Veteran's noted onset of hearing loss and tinnitus, the Veteran's hearing loss and tinnitus were not due to noise exposure while in the military.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and bilateral tinnitus.  Accordingly, as there are current hearing loss and tinnitus disabilities, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, it is noted that the Veteran reported that he was exposed to truck engine noises, mortar fire and missile fire on the firing range.  In this regard, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a bilateral hearing loss or tinnitus disability.  Notably, the Veteran's November 1980 separation examination was negative for complaints or treatments of hearing loss or tinnitus and the recorded audiogram did not demonstrate hearing loss for VA compensation purposes.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss or tinnitus during service or for several years thereafter.  The first post-service evidence of a hearing loss and tinnitus disabilities is the March 2011 VA examination. 

None of the private or VA treatment records show that the Veteran was diagnosed with bilateral hearing loss or tinnitus to a compensable degree within one year of service.  To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a bilateral hearing loss disability or tinnitus since service.  There was no indication in the record, to include any statements from the Veteran of hearing trouble or tinnitus until 2011 when the Veteran reported that he had experienced hearing difficulties beginning in the mid to late 1990's.  On the contrary, the lack of any findings pertaining to hearing loss during service and the essentially normal findings at service separation weigh against a finding that the Veteran's current hearing loss disability and tinnitus were originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (November 1980) and the Veteran's assertion that his hearing loss and tinnitus began in the mid to late 1990s.

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hearing loss disability or tinnitus, he was not diagnosed with a hearing loss disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a hearing loss disability and tinnitus, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current bilateral hearing loss or tinnitus disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion of record weighs against the claims as the March 2011 VA examiner determined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus disabilities were caused by or a result of military noise exposure.  In reaching this conclusion, the examiner specifically noted the threshold shift demonstrated on the Veteran's separation examination but still concluded that both hearing loss and tinnitus were not due to military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hearing loss or tinnitus, does not demonstrate hearing loss manifested to a compensable degree within one year of separation.  Additionally, given that the most probative opinion is against a finding of a relationship between a claimed bilateral hearing loss and tinnitus disabilities and service, the Board finds that service connection is not warranted.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss and tinnitus disabilities.  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

D.  All Disabilities

The Board again notes the Veteran's contentions regarding the etiology of his claimed right knee, right arm, left arm, hearing loss and tinnitus disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board finds that the Veteran and his representative do not have the medical expertise to provide an opinion regarding the right knee, right arm, left arm, hearing loss and tinnitus etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board affords the Veteran's assertions regarding the etiology of his claimed disabilities little probative weight.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability is reopened.

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a left arm disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

VA is obligated to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim for a lumbar spine disability, the Board notes that the Veteran underwent a VA examination in May 2011.  The examiner noted that the Veteran estimated that in 1979 or 1980 he picked up a tire while in service and felt a pop in his back.  However, the examiner also specifically noted that "the claims file is thoroughly reviewed and there is no material related to the lower back which was in the military or within several years of the military."  As a result, the examiner opined that the Veteran's current low back disability was not caused by or related to anything that happened in the military.

However, the Board notes that a September 1978 service treatment record noted that the Veteran presented with complaints of low back pain for the past 3 days.  The diagnosis was low back pain. 

In this instance, while the May 2011 VA examiner indicated that there was no medical evidence in the record related to the lower back while the Veteran was in the military, the September 1978 service treatment record demonstrates complaints of in-service low back pain.

The Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to service connection for a low back disability, and that a further medical examination and opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, return the claims file to the examiner that examined the Veteran for his low back disability in May 2011.  If that examiner is not available, return the file to another examiner with the appropriate expertise.  If the examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide an opinion as to whether it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's low back disability is related to his service. 

In formulating this opinion, the examiner should specifically address the September 1978 service treatment record which noted that the Veteran presented with complaints of low back pain for the past 3 days.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


